Citation Nr: 1019771
Decision Date: 05/27/10	Archive Date: 07/08/10

Citation Nr: 1019771	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  04-03 056A	)	DATE MAY 27 2010
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1948 to 
September 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) New Orleans, Louisiana Regional 
Office (RO). 

A recitation of the history of this claim is instructive.  
The Veteran's claim was first before the Board in August 
2006.  The Board remanded the Veteran's claim to allow for a 
VA audio examination.  After the Veteran was unable to attend 
his scheduled examination, the Board denied the Veteran's 
claim on the basis of the evidence of record in December 
2007.  

In a January 2008 motion for reconsideration, the Veteran 
explained the circumstances behind his failing to report for 
his scheduled examinations.  The Board found good cause for 
the Veteran's not being able to attend his examinations, and 
vacated the December 2007 decision.  Pursuant to 38 C.F.R. 
§ 19.11 (2009), a three judge panel addressed the Veteran's 
appeal and remanded the claim with instructions that the 
Veteran undergo a VA audio examination.  The requested 
development has been completed and the case may proceed 
without prejudice to the Veteran.  Stegall v. West, 11 Vet. 
App. 268 (1998).  As there has been no final decision on the 
merits following the Veteran's motion for reconsideration and 
the vacating of the previous Board decision, a three judge 
panel shall again address the Veteran's claim.  38 C.F.R. 
§ 19.11.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The probative medical evidence does not indicate that the 
Veteran's bilateral hearing loss is causally related to his 
active service.  

2.  The probative medical evidence does not indicate that the 
Veteran's tinnitus is causally related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic; continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Certain disabilities are presumed to be service 
connected if evidence of the disease manifests itself to a 
compensable degree within one year of the end of the 
Veteran's service; bilateral hearing loss and tinnitus are 
two of the chronic conditions subject to this presumption.  
38 C.F.R. §§ 3.307, 3.309(a).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  Here, the Veteran contends that his 
current bilateral hearing loss and tinnitus are related to 
the acoustic trauma he suffered during his active service 
with the United States Air Force.  As the probative medical 
evidence of record fails to establish such a nexus, however, 
his claim shall be denied.  

First, the Board acknowledges that the Veteran is currently 
suffering from both bilateral hearing loss and tinnitus.  
Records of both the Veteran's private and VA treatment 
reflect that he is suffering from mild to moderately severe 
senorineural hearing loss bilaterally.  These records also 
confirm that the Veteran is suffering from bilateral 
tinnitus.  

The Board also concedes that the Veteran would have been 
exposed to acoustic trauma during his active military 
service.  In various statements, the Veteran has spoke of 
being close to operating aircraft during his active service.  
For the purpose of this appeal, the Board will accept the 
Veteran's account of his service and concede that he was 
exposed to noise during his service.  

The Veteran's claim fails, however, because there is no nexus 
between his current disabilities and his in-service noise 
exposure.  The Veteran underwent a VA audio examination in 
December 2009.  The examiner reviewed the Veteran's claims 
file and medical history, and she provided the requisite 
audiological examinations.  When asked to provide an etiology 
of the Veteran's disabilities, she responded that it cannot 
be determined without resorting to mere speculation whether 
his hearing loss and tinnitus began during military service.  
She based her opinion on the fact that though the Veteran's 
September 1952 separation examination reflected normal 
hearing, this examination utilized the whispered voice test, 
an audiological test now deemed unreliable.  

The Court of Appeals for Veterans Claims (Court) recently 
offered guidance on speculative medical opinions in Jones v. 
Shinseki, 23 Vet. App. 382 (2010).  The Court wrote that when 
a medical examiner concludes that he or she is unable to 
provide a nexus opinion without speculation, this alone does 
not make the medical opinion inadequate; a medical opinion 
with such language may be adequate if the examiner 
sufficiently explains the reasons for this inability,.  Id. 
at 389-90.  Here, as highlighted above, the examiner has 
explained specifically why she is not able to offer an 
opinion as to the etiology of the Veteran's disabilities.  
The Board finds her opinion and rationale to be adequate for 
rating purposes.  

Two letters from one of the Veteran's private physicians have 
also been associated with the claims file.  Both letters, 
written in the summer of 2003, conclude that it is 
"possible" that the Veteran's current bilateral hearing 
loss and tinnitus could have been caused by his in-service 
noise exposure.  In a January 2008 letter, the Veteran 
contended that these letters could be used as a nexus 
opinion, as he felt that "possible" and "more likely than 
not" were synonymous.  The Board disagrees.  The term 
possible makes the private doctor's opinion too speculative 
for a nexus opinion, as implying that something is possible 
also implies that it is not possible.  See, e.g., Polovick v. 
Shinseki, 23 Vet. App. 48, 54 (2009) (holding doctor's 
statement that veteran's brain tumor "may well be" 
connected to Agent Orange exposure was speculative); Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (noting that the use of 
the term "could," without other rationale or supporting 
data, is speculative); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of 'may' also 
implies 'may or may not' and is too speculative to establish 
medical nexus).  

There is no other medical evidence in the file regarding the 
relationship between the Veteran's current bilateral hearing 
loss and tinnitus and the acoustic trauma he suffered in 
service.  The Veteran himself has stated that he believes 
that there is a nexus between the two.  The Board recognizes 
the sincerity of the argument advanced by the Veteran that 
his hearing loss and tinnitus are service related.  The 
resolution of issues that involve medical knowledge, however 
- such as the diagnosis of a disability and the determination 
of medical etiology - requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence). 

Hearing loss and tinnitus require specialized training for a 
determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.  To 
the extent that the Veteran speaks to the diagnosis and 
causation of his bilateral hearing loss, and tinnitus the 
Board finds that he is not competent to do so and will not 
consider his testimony for these purposes.  See Espiritu, 2 
Vet. App. at 494-95. 

Also, in making its decision, the Board may consider the 
length of the period following service where the Veteran did 
not report the symptoms being complained of in the present 
issue.  Maxson v. Gober, 230 F.3d 1130, 1133 (Fed. Cir. 
2000).  Here, the earliest existing evidence of the Veteran's 
complaining of or seeking treatment for his bilateral hearing 
loss and tinnitus comes in January 2000, almost 50 years 
after his separation from the Air Force.  At that time, the 
Veteran stated that his hearing loss began in 1994, some 
forty years after his active service.  While the Veteran is 
not competent to offer an opinion as to the etiology of his 
hearing loss and tinnitus, he is competent to testify as to 
the onset of these disabilities.  The Board finds this more 
than four decade lag to be suggestive of the fact that his 
current hearing loss and tinnitus are not related to his 
active duty service.  

As the probative medical evidence of record does not indicate 
that the Veteran's bilateral hearing loss and tinnitus are 
causally related to his active service, the Board concludes 
that the criteria for service connection for bilateral 
hearing loss and tinnitus have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1154, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2003 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  This 
letter did not, however, inform the Veteran of how VA assigns 
effective dates and disability ratings as is now required.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006) (holding 
that the notice requirement of the VCAA applies to all five 
elements of a service connection claim).  The Veteran was 
sent this updated notice in August 2006, and his case has 
been readjudicated three times since then.  Further, the 
Veteran's claim is being denied, so not receiving 
notification of these elements is ultimately nonprejudicial.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records and records of his 
post-service VA and private treatment.  The Veteran was 
afforded a VA compensation and pension examination.  The 
Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



			
        MICHAEL E. KILCOYNE                                 
D. C. SPICKLER 
	           Veterans Law Judge                                       
Veterans Law Judge
       Board of Veterans' Appeals                           
Board of Veterans' Appeals


	                         
__________________________________________
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


Citation Nr: 0740914	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-03 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1948 to 
September 1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision.

This case was advanced on the docket.

The veteran's claim for bilateral hearing loss was reopened 
by a Board decision in August 2006 and remanded along with 
the veteran's claim for service connection for tinnitus for a 
VA examination.  The veteran was scheduled for examinations 
on several occasions, but the veteran failed to report for 
any of the scheduled examinations.  Therefore, the veteran's 
claim was returned to the Board.


FINDINGS OF FACT

1.  The evidence of record fails to make it as likely as not 
that the veteran's bilateral hearing loss was caused by his 
time in service.

2.  The evidence of record fails to make it as likely as not 
that the veteran's tinnitus was caused by his time in 
service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran asserts that he has hearing loss and tinnitus 
which he believes are the result of his time in service in 
the Air Force.

Service medical records fail to show any complaints of or 
treatment for either hearing loss or tinnitus.  On the 
veteran's separation physical in 1952 his ears were found to 
be normal, and he scored 15/15 on whispered voice testing.  
No tinnitus was noted.

Following service, the first medical evidence presented was 
dated in 1997 and found the veteran's ears to be normal; and 
the veteran first filed for service connection for hearing 
loss in February 2000, nearly fifty years after he was 
discharged from service.

At a VA audiology consult in January 2000 the veteran 
reported difficulty understanding speech, but he denied 
significant tinnitus or vestibular signs, and he reported 
that his primary noise exposure was from employment at a 
chemical plant.  The veteran denied significant noise 
exposure while serving in the Air Force.  Audiologic testing 
showed very mild sensioneural hearing loss in both ears, and 
word recognition ability was excellent in both ears.

The veteran responded to this report indicating that he was 
in fact exposed to significant noise while in the military.  
He explained that he was assigned to an Air Base at which B-
36 bombers would take off and land, and he stated that these 
planes caused the earth and barracks to vibrate and shake.  
He reported that the noise from these planes caused 
headaches, and noted that long after the planes were silent 
he remembered feeling the aftershock.  He then reported being 
transferred to an Air Force Base where jet testing and pilot 
training took place; he remembered jets flying low to 
practice dog fighting; and he remembered Capt. Chuck Yeager 
breaking the sound barrier while he was at the base.

The veteran submitted private medical records from May 2000 
in which he denied having received any medical or surgical 
treatment for hearing loss, and he denied ever using any 
hearing aids.  Private audiologic testing showed bilateral 
hearing loss.

In June 2003, Dr. Gailiunas wrote a note indicating that the 
veteran had hearing loss and tinnitus; and he opined that 
"these certainly can possibly be related to his work in the 
Airforce." (Emphasis in original).  Dr. Gailiunas wrote 
another letter which was received in August 2003 in which he 
indicated that the veteran's hearing loss and tinnitus had 
become disabling to him, and he once again stated that it was 
possible that his symptoms were caused by noise exposure 
during his time in the military.  Testing by a Dr. Lousteau 
in August 2003 again showed hearing loss, but Dr. Lousteau 
failed to express an opinion as to the etiology of the 
veteran's hearing loss.

While the veteran believes that his hearing loss and tinnitus 
were caused by military noise exposure, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the veteran's opinion is insufficient to provide the 
requisite nexus between either his hearing loss or his 
tinnitus and his time in service.  

While Dr. Gailiunas suggested the possibility that the 
veteran's hearing loss and tinnitus were related to military 
noise exposure, possible is less than probable, or even as 
likely as not; and a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty for medical 
nexus evidence.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Therefore, Dr. Gailiunas' opinion alone is insufficient to 
provide the basis for the grant of service connection.  
However, it did provide a suggestion of a relationship that 
was sufficient to warrant a VA examination.

The veteran was informed that he was going to be scheduled 
for a VA examination to obtain an opinion as to the etiology 
of his hearing loss and tinnitus.  The veteran indicated that 
he was living in Savannah at the time, but he indicated that 
he would prefer his VA examination be conducted in New 
Orleans.  An attempt was made to accommodate the veteran's 
request, but a correspondence from the Southwest Louisiana 
Veterans' Health Care System indicated that they did not have 
audiologic testing capabilities at that time.  As such, the 
veteran was scheduled for examinations at the Charleston, 
South Carolina VA facility in May 2007 and then again in June 
2007.  However, the veteran failed to appear on either 
occasion. 

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Because the veteran failed to appear for his VA examinations 
on multiple occasions, the Board is forced to rate the 
veteran's claim based on the evidence of record.  See 
38 C.F.R. § 3.655(b). 

Unfortunately, the evidence, while it shows that the veteran 
currently has hearing loss and tinnitus, fails to make it as 
likely as not that either hearing loss or tinnitus was caused 
by his time in service, as the first diagnoses of either 
hearing loss or tinnitus were more than forty years after 
service, and the medical opinions as to the etiology of the 
hearing loss and tinnitus were too speculative.  Accordingly, 
the veteran's claims are denied.



II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in August 2006, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
veteran was also scheduled for two VA examinations, but he 
failed to report on either occasion, and he did not submit 
any good cause for his absence.  Additionally, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
ROBERT C. SCHARNBERGER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


